Citation Nr: 1302307	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-48 407	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for service-connected eczema prior to August 30, 2002.

2.  Entitlement to an effective date earlier than June 28, 2004, for the award of service connection for major depressive disorder, secondary to service-connected eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, wherein the Veteran was, among other things, granted service connection for major depressive disorder, secondary to service-connected eczema, effective from June 28, 2004, and awarded an increased disability evaluation of 60 percent for his service-connected eczema, effective from August 30, 2002.  

On September 10, 2012, the Veteran testified at a hearing via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the Veteran's service-connected eczema was manifested by constant itching and lesions affecting the feet, legs, arms, and groin area, which was treated with oral and topical medication; systemic or nervous manifestations were not shown and the eczema was not exceptionally repugnant.

2.  The Veteran first filed a claim of service connection for major depressive disorder, secondary to service-connected eczema, on June 28, 2004.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to August 30, 2002, for service-connected eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806.  

2.  The assignment of an effective date earlier than June 28, 2004, for the award of service connection for major depressive disorder, associated with service-connected eczema, is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

In June 2004, the RO sent to the Veteran a letter notifying him of the evidence required to substantiate his claim for an increased rating for his service-connected eczema, which letter informed him of the need to submit evidence showing that his eczema had increased in severity.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  However, as that letter was provided to the Veteran nearly two years before the Court issued its decision in Dingess, supra, it did not include the general criteria for assigning disability ratings and effective dates as required by that decision, which notice generally informs claimant on the need to submit evidence regarding how a disability affects employment.

Nevertheless, the Board finds that the Veteran has been afforded a meaningful opportunity to participate in the development and adjudication of his claim for a rating greater than 30 percent prior to August 30, 2002.  Notably, during a July 2005 hearing before a decision review officer (DRO), the Veteran was questioned regarding the impact of his skin disability on his employment.  Further, the Veteran has submitted statements arguing that his eczema did result in nervous manifestations, thus demonstrating actual knowledge of the rating criteria.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding non-prejudicial a notice error where appellant had demonstrated actual knowledge of the evidence needed to substantiate the claim thus affording a meaningful opportunity to participate in the adjudication of the claim).

The Veteran has not disputed the contents of the VCAA notice in this case.  Given the facts of this case, the Board finds that the Veteran had a meaningful opportunity to participate in the development of the increased rating issue currently before the Board.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been satisfied.

Concerning the issue of entitlement to an earlier effective date for the grant of service connection for depression, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claims of service connection for depression secondary to his service-connected eczema was granted in November 2004, and he was a assigned disability rating and an effective date in that decision.  As the effective date issue currently before the Board stems from a disagreement with a downstream element, no additional notice is required with respect to that issue because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA treatment records, private medical records, lay statements from the Veteran's spouse, and statements from the Veteran, to include his hearing testimony.  There is no suggestion that additional evidence, relevant to the matters decided herein, exists and can be procured.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The outcome of these appeals turns on a determination of the severity of the Veteran's skin disability based on evidence already of record, as the issue does not pertain to the current severity of that condition, and on a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and or opinion.  Thus, the Board is satisfied that no further development action is required.

II.  Analysis

A.  Disability Rating

By way of history, the Board notes that the Veteran was initially awarded service connection for eczema in August 1978, at which time he was assigned a noncompensable (zero percent) rating.  In May 1995, he sought a compensable rating for his service-connected eczema and in an August 1995 rating decision, the RO assigned a 10 percent rating for that disability, effective May 11, 1995.  The Veteran thereafter again sought an increase in his assigned disability evaluation for his service-connected eczema, which increase was denied by the RO in a March 1996 rating decision.  The Veteran appealed that decision to the Board and in a decision dated on April 21, 1998, the Board found that the evidence supported a 30 percent rating, but no higher, for the Veteran's service-connected eczema.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court) and that decision therefore became final as to all issues decided therein, to include the denial of a rating greater than 30 percent.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

In July 1998, the RO received from the Veteran a statement wherein he expressed his desire to file a notice of disagreement (NOD) with regard to the assignment of a 30 percent disability rating, stating that he was entitled to a 50 percent rating for his skin condition.  The RO then issued an August 1998 rating decision wherein it effectuated the Board's grant of a 30 percent disability rating for the Veteran's service-connected eczema, and assigned an effective date of January 8, 1996, for that rating.  The record also contains a deferred rating decision indicating that the Veteran's July 1998 "NOD" would not be acted upon, as the disability percentage assigned was based on the Board's April 1998 decision.  The Veteran was informed of such by way of a February 1999 letter from the RO.

Subsequently, the Veteran filed a motion for revision of a July 1975 rating decision on the basis of clear and unmistakable error (CUE), which motion was motion was ultimately denied by the Board in a February 2001 decision.  Also in that February 2001 decision, the Board noted that in a statement received in July 1998, the Veteran had raised the issue of entitlement to an increased rating for his service-connected eczema, which claim had not been developed for appellate referred.  The Board thus referred the increased rating claim to the agency of original jurisdiction (AOJ) for appropriate action.  

A March 2001 report of contact indicates that the Veteran had inquired regarding the status of his claims and specifically asked about the Board's referral of his increased rating claim.  The DRO who authored the report of contact informed the Veteran that the claim had mistakenly been overlooked and that a VA examination would be required to determine whether his service-connected disability had increased in severity.  A review of the claims folder fails to reveal that any action was then taken on the Veteran's July 1998 increased rating claim.  In May 2004, the Veteran's representative submitted a statement, along with a copy of the March 2001 DRO report of contact, requesting that the Veteran be scheduled for a VA examination in connection with his claim for an increased evaluation of his service-connected eczema.  The Veteran was afforded a VA examination in September 2004 and in a November 2004 rating decision, the RO, among other things, increased the Veteran's eczema disability rating to 60 percent, effective August 30, 2002.  The Veteran disagreed with the effective date of his 60 percent and in July 2005, was afforded a hearing before a DRO.

In a June 2009 decision, the Board denied entitlement to an effective date earlier than August 30, 2002, for the Veteran's 60 percent rating, noting that the assignment of that rating, to include its effective date, was based on changes made to the Schedule of Rating Disabilities for skin conditions.  The Board also determined that during his July 2005 DRO hearing, the Veteran had, in essence, asserted his disagreement with the 30 percent rating assigned by the RO in its November 2004 decision.  The Board thus remanded a claim for entitlement to a rating greater than 30 percent prior to August 30, 2002, for the issuance of a statement of the case (SOC).  An SOC was issued in November 2009, wherein the Veteran was denied a rating in excess of 30 percent prior to August 30, 2002.  That same month, the Veteran filed a VA Form 9 (Appeal to the Board of Veteran's Appeals), perfecting his appeal of that issue to the Board.  

In light of the above procedural history, the Board finds that the Veteran's current claim for a rating greater than 30 percent prior to August 30, 2002, has been pending since July 1998.  Thus, the Board must determine whether the evidence of record supports a rating greater than 30 percent at any point during the relevant time period.  In this regard, the Board notes that because the Board's April 1998 decision is final with respect to the issues decided therein, to include the assignment of a 30 percent rating, but not higher, the evidence for consideration will be limited that that which was not before the Board at the time that the April 1998 decision was rendered, as that evidence has already been considered and determined to support only a 30 percent disability rating.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2012).

During the relevant time period, the Veteran's service-connected eczema was evaluated as 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  As noted above, the criteria for rating disabilities of the skin, to include eczema, were first revised effective from August 30, 2002.  See 67 Fed. Reg. 49,590-9 (July 31, 2002).  Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial process has been concluded, the version most favorable to an appellant applies unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, unless specifically intended to be retroactive, a new law or regulation applies, if at all, only to the period beginning with the effective date of that new law or regulation.  See Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed.Cir.2003) (holding that congressional enactments and administrative rules will only be applied retroactively when their language requires retroactive effect).  As the revised regulations contained no provision for retroactive applicability, it is evident that VA intended to apply those regulations only as of the August 30, 2002, effective date.  Thus, the Veteran's claim for an increased rating prior to August 30, 2002, will be analyzed under the regulatory criteria then in effect prior to August 30, 2002.  

Under the version of DC 7806 in effect prior to August 30, 2002, a 30 percent rating was assigned for eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  38 C.F.R. § 4.118, DC 7806 (2001).  A 50 percent rating was assigned for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  Id.

A review of the evidence dated during the relevant time period shows that the Veteran was followed at the VA medical center (VAMC) for treatment of his eczema.  It was noted that winter months caused flare-ups and that his eczema was treated with topical creams and oral medication.  The Veteran complained of constant itching.  His eczema was improved by warm weather.  The Veteran was noted to have multiple eczematous lesions on his legs, arms, groin, buttocks, and feet.  

Notably, the evidence fails to show eczema with ulceration or extensive exfoliation or crusting.  While diffuse xerosis was noted, none of the VA treatment records dated during the relevant time period note exfoliation or crusting or contain evidence suggestive of ulceration, such as a notation of oozing or bleeding.  Notably, a June 2004 VA treatment record indicates that the Veteran had experienced a worsening of his eczema during the previous winter, such that he experienced crusting and purulence.  However, as that worsening is said to have occurred after August 2002, it is not evidence relevant to the severity of the Veteran's skin disability prior to that date and indeed suggests that the Veteran did not in fact experience those symptoms prior during the time period at issue in this appeal.

The Board is also cognizant of the fact that based on the findings made during a September 2004 VA examination, the Veteran was awarded service connection for major depressive disorder, secondary to his service-connected eczema.  To the extent that findings contained in the September 2004 VA examination report, or in any other lay evidence of record, could be read as demonstrating systemic or nervous manifestations of the Veteran's eczema during the relevant time period, the regulation clearly requires ulceration or extensive exfoliation or crusting in addition to any systemic or nervous manifestations.  Thus, as the evidence fails to show ulceration or extensive exfoliation or crusting of the Veteran's eczema prior to August 30, 2002, he would not be entitled to a rating of 50 percent regardless of whether there existed systemic or nervous manifestations at that time.  See 38 C.F.R. § 4.118, DC 7806 (2001).  

Thus, for the Veteran to be entitled to a schedular rating greater than 30 percent prior to August 30, 2002, it must be demonstrated that his eczema was "exceptionally repugnant."  Id.  In Buczynski v. Shinseki, the Court discussed the fact that this prong of the regulation calls for "a subjective assessment based on how others respond to the [Veteran's] condition."  24 Vet. App. 221, 223 (2011).  The Court noted that in determining whether a skin condition is exceptionally repugnant, the Board must consider all relevant factors, to include, but not limited to, the percentage of visible areas of the body affected, the extent of any oozing, and the presence of any repugnant odor.  Id. at 228.  

In this regard, the Board has considered the Veteran's prior contentions that his eczema was repugnant and offended people, but there is no evidence other than the Veteran's own statements to support that contention.  Notably, the Veteran made no such statements to VA clinicians in seeking treatment related to his eczema during the relevant time period, nor does any clinician's description of the Veteran's skin condition suggest to the Board that the Veteran's eczema was exceptionally repugnant.  While multiple lesions were noted, it was noted that the Veteran's eczema responded to treatment.  Further, the Veteran's eczema was not constant, but rather increased and decreased in severity and outbreaks depending on the season.  It does not appear from the evidence of record that the Veteran's eczema resulted in oozing or in a repugnant odor.  Although it appears that the Veteran was afforded a clothing allowance, the allowance was due to the fact that the Veteran's medication stained his clothing and not because his skin lesions resulted in damage to his clothing.  Further, while the Veteran reported during a September 2004 VA examination that his wife was scared of his skin sores, his wife's August 2004 statement regarding the Veteran's skin condition contains no assertion.  Rather, his wife reported marital problems in 2000 on account of the Veteran's temper.  Although the Veteran's wife noted that his temper was triggered in part by his skin condition, she did not in any way indicate being scared or repulsed by the nature of the Veteran's eczema.

In essence, the Board finds that the evidence fails to demonstrate that the Veteran's eczema was exceptionally repugnant prior to August 30, 2002.  Rather, the relevant evidence shows that the Veteran's eczema was manifested by constant itching and extensive lesions during the winter months, which responded well to treatment with topical creams and oral medications.  Accordingly, the Board finds no basis upon which to assign a rating greater than 30 percent prior to August 30, 2002.  

In finding that a higher rating is not warranted for the Veteran's service-connected eczema during the time period in question, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a higher rating for the Veteran's disability during any applicable time period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2012).

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of the assigned 30 percent is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's eczema.  Indeed, the Veteran's symptomatology is exactly the type of symptomatology contemplated by the 30 percent rating.  The Veteran has not reported symptoms that fall outside of the diagnostic criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Lastly, the Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) based on a single service-connected disability is part of an increased rating claim when that issue is raised by the record.  22 Vet. App. 447 (2009); see Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that TDIU rating must be considered with disability rating issue whenever there is "cogent evidence of unemployability, regardless of whether [claimant] states specifically that he is seeking TDIU benefits").  But see In re Leventhal, 9 Vet. App. 387, 389 (1996) (holding that TDIU is a separate claim where based upon multiple service-connected disabilities).

In the November 2004 rating decision from which this appeal stems, the Veteran was awarded a TDIU, effective August 30, 2002.  The RO found that the medical evidence showed severe complication from mental and physical disabilities, to include depression, eczema, hearing loss, and tinnitus.  Despite the fact that the Veteran disagreed with other aspects of the RO's November 2004 decision, he did not disagree with any aspect of that decision pertaining to the award of a TDIU, to specifically include the effective date of that award.  Thus, although the Court held in Rice, supra, that a determination of whether a veteran is entitled to TDIU is part and parcel of an increased rating claim, there is no evidence to suggest that the Veteran intended to appeal the effective date assigned for his award of a TDIU.  Thus, in light of the manner by which the Veteran's case comes before it, and the fact that the Veteran did not disagree with any aspect of the RO's November 2004 decision as it pertained to his award of TDIU, the Board concludes that issue of entitlement to TDIU is no longer part of the Veteran's claim for a rating greater than 30 percent for his service-connected eczema prior to August 30, 2002.

B.  Effective Date

By the November 2004 rating decision, the Veteran was granted service connection for major depressive disorder as a disability that was secondary to his service connected eczema.  See 38 C.F.R. § 3.310 (2012) (providing for secondary service connection of a "disability which is proximately due to or the result of a service-connected disease or injury").  An effective date of June 28, 2004, was assigned for the award of secondary service connection with a 50 percent disability rating.  The Veteran contends that the service connection award should have an earlier effective date.  In his NOD, he asserts entitlement to an effective date in July 1997. 

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).

The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2012).  The Court has that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2012).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

A review of the claims file reveals that the Veteran did not file an application for VA compensation and benefits at any time prior to discharge from active military service, or within one year of his August 1968 separation from service.  Similarly, the Veteran does not contend that he filed a claim within a year of separation from service.  Consequently, the effective date for the award of service connection for major depressive disorder shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

Relevant to the effective date issue currently before the Board, it is noted that the Veteran filed a claim of service connection for posttraumatic stress disorder (PTSD) in March 1997.  An April 1997 psychological assessment contains a diagnosis of PTSD and reveals that the Veteran was apparently suffering from severe depression, anxiety, and unresolved issues from his experiences during the Vietnam War.  Service connection for PTSD was denied by way of a February 1999 rating decision.  In disagreeing with the RO's denial of service connection for PTSD, the Veteran submitted several statements regarding his alleged PTSD stressors; no mention of his eczema was made.  The Veteran failed to perfect of appeal of RO's denial of service connection for PTSD and the February 1999 decision became final.  In November 2003, the Veteran sought to reopen his previously denied claim of service connection for PTSD and submitted a the opinion of a private psychologist who stated that that the Veteran's PTSD was the result of his traumatizing military experiences, to include view and handling dismembered dead bodies.  Service connection for PTSD was again denied by the RO in March 2004.  On June 28, 2004, the RO received from the Veteran a statement wherein he expressed his desire to initiate a claim of "entitlement to service connection for nervous manifestations/depression secondary to eczema," which claim was ultimately granted by the RO in the November 2004 rating decision based on the findings contained in a September 2004 VA examination report.

Upon review of the record, the Board finds that the Veteran first filed a claim of service connection for depression, secondary to service-connected eczema, on June 28, 2004.  There is no document of record that was received by the RO earlier than June 28, 2004, that could be construed as a claim of secondary service connection for depression or any other psychiatric disorder.  In this regard, the Board notes that in Clemons v. Shinseki, the Court held that an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. 1 (2009).  In the instant case, however, while it is clear that the Veteran twice sought to establish service connection for PTSD prior to June 2004, a review of the Veteran's submissions in that regard show that he was claiming PTSD as directly related to service and not on a secondary basis.  No mention of the Veteran's eczema was made at the time of those claims, nor during their adjudication.  Thus, because the record contains no evidence manifesting an intent on the part of the Veteran to file a claim for secondary service connection for a psychiatric disability before June 28, 2004, the Veteran was therefore afforded the earliest possible effective date for his award of service connection for depression secondary to service-connected eczema and there is no legal basis to establish an earlier date.  See Ross v. Peake, 21 Vet. App. 528, 533 (2008) (stating that "the date when application for that additional disability was made or when that additional disability was acquired or became manifest, if later than the date of the application, necessarily would control the effective date for an award"); see 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii).  

The Board notes that the Veteran's treatment records contain notations of depression and depressive symptoms prior to June 2004.  However, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, although symptoms of a psychiatric disability related to the Veteran's eczema may have been present before June 28, 2004, as none of the treatment record indicate a desire by the Veteran to seek service connection for a psychiatric disability caused or aggravated by his eczema, those treatment records cannot serve as a basis for award of an earlier effective date.  The regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157 (2012).  However, the section only applies to claims for an increase and claims to reopen.  The Veteran's present claim is not one of these types of claims.  See 38 C.F.R. § 3.160 (2012).  Therefore, while the Veteran contends that the effective date should be earlier than June 28, 2004, for his award of service connection, the governing legal authority is clear and specific, and VA is bound by it.  

Here, the date of receipt of the Veteran's claim of secondary service connection was not within one year of his separation from active duty, and there was no claim of secondary service connection for a psychiatric disability that was received earlier than June 28 2008.  Consequently, the assignment of an effective date earlier than June 28, 2004, for the award of service connection for major depressive disorder, secondary to service-connected eczema, is not warranted.


ORDER

Entitlement to a rating greater than 30 percent for service-connected eczema prior to August 30, 2002, is denied.

Entitlement to an effective date earlier than June 28, 2004, for the award of service connection for major depressive disorder, secondary to service-connected eczema, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


